Case 2:20-cv-02541-FMO-MRW Document 71 Filed 02/02/21 Page 1 of 2 Page ID #:2411



    1
        Allen Hyman (CBN: 73371)
    2   LAW OFFICES OF ALLEN HYMAN
        10737 ½ Riverside Drive
    3   North Hollywood, California 91602
        Telephone: (818) 763-6289
    4   Facsimile: (818) 763-4676
        Email: lawoffah@aol.com
    5
        Timothy A. Pico (SBN: 180354)
    6   Brett S. Markson (SBN: 157424)
        Markson Pico LLP
    7   515 S. Flower Street, 18th Floor
        Los Angeles, CA 90071-2952
    8   Telephone (213) 895-4000
        Email: tpico@marksonpico.com
    9   Email: bmarkson@pico.com
  10    Attorneys for Plaintiffs
        Nader Savar and Barhar Tarzabine
  11
  12
  13
                             UNITED STATES DISTRICT COURT
  14
                            CENTRAL DISTRICT OF CALIFORNIA
  15
        NADER SAVAR, an individual,        ) CASE NO.: 2:20-cv-02541-FMO(MRWx)
  16    and BARHAR TARZABINE, an           )
        individual,                        ) ORDER RE: DISMISSAL
  17                                       )
                   Plaintiffs,             )
  18                                       )
             vs.                           )
  19                                       )
  20    STATE FARM GENERAL INSURANCE       )
        COMPANY, an Illinois               )
  21    corporation,                       )
                                           )
  22               Defendant.              )
                                           )
  23                                       )

  24               Upon stipulation of the parties and the Court having
  25    been advised that the parties have settled the claims as between
  26    them, the Court dismisses plaintiffs First Amended Complaint with
  27    prejudice, and finds that each of the parties are to bear their own
  28    costs and attorneys fees.

                                             1
                                           ORDER
Case 2:20-cv-02541-FMO-MRW Document 71 Filed 02/02/21 Page 2 of 2 Page ID #:2412



    1             The Court will not retain jurisdiction to interpret and
    2   enforce the settlement agreement between the parties. See Kokkonen
    3   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82, 114 S.Ct.
    4   1673, 1677 (1994).
    5
    6   Dated: February 2, 2021          ___________/s/______________
                                         U.S. District Judge
    7
                                         Fernando M. Olguin
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                            2
                                          ORDER
